                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                       DOCKET NO. 3:18-CR- 00193-MOC-DCK-1


UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
DONNY SALAZ FLORES,                    )
                                       )
                  Defendant.           )
_______________________________________)

         THIS MATTER comes before the Court on Defendant’s Motion to Terminate Supervised

Release. See Doc. No. 28. Having reviewed the motion, the Court finds that a response from the

Government is needed to fully consider its merits. Therefore, the Court enters the following Order.


                                            ORDER

         IT IS, THEREFORE, ORDERED that the Government SHALL RESPOND to

Defendant’s Motion to Terminate Supervised Release within fourteen days of the entry of this

Order.


                                                 Signed: October 15, 2020




         Case 3:18-cr-00193-MOC-DCK Document 29 Filed 10/15/20 Page 1 of 1
